Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Office action in response to amendments filed on 10/26/2022. Claims 2 and 12 were previously cancelled.  Claims 1, 3, 5, 8, 9, 11, 13-21 have been amended.  Therefore, claims 1, 3-11, and 13-21 are pending and addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
The Examiner acknowledges the Applicant’s participation in the DSMER pilot program with the filing of PTO/SB/456 on 10/26/2022. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 11, and 21 recite an advertising method comprising: an advertising device configured with a program to perform operations comprising: a non-transitory computer-readable medium storing a computer program comprising instructions to cause an advertising device to perform operations comprising: collecting, during an event, position information over time on each of players who participates in the event; reproducing and displaying the event based on the position information on a website by combining information including the position information on each of the players with a virtual reality or real space using an avatar corresponding to each of the players whose position information is collected; and providing a visitor of the website with an advertisement set in advance, and determining whether the visitor of the website participated in the event as one of the players in the event, wherein reproducing and displaying the event further comprises, when it is determined that the visitor of the website participated in the event, selecting the visitor of the website among the players as a selected player, and reproducing the event by displaying a screen on which an avatar corresponding to the selected player appears in center or by displaying the screen from a viewpoint of the avatar corresponding to the selected player, while the selected player is changed to a newly selected player among the players by entering the information on the newly selected player or by selecting an avatar corresponding to the newly selected player on the screen, reproducing the event by displaying a screen on which the avatar corresponding to the newly selected player appears in center or by displaying the screen from a viewpoint of the avatar  corresponding to the newly selected player, and providing the visitor of the website with an advertisement comprises setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed, and when the visitor changes the display of the event in the display step by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar corresponding to the newly selected player, to the visitor, on the respective changed screens.
Step 2A, Prong 1:  These limitations are drafted in a method, a system, and a non-transitory computer-readable medium, and these limitations, except for the italicized portions, under their broadest reasonable interpretations, recites certain methods of organizing human activity.  The claimed invention collects information, reproduces and displays information, entering or selecting information, reproducing the event by displaying information, providing an advertisement, determines data, entering or selecting information, and setting the advertisement, which are advertising and marketing behaviors. The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements, as italicized above, of one or more computers configured with a program to perform operations, a non-transitory computer-readable medium storing a computer program comprising instructions to cause one or more computers to perform operations, a screen, and a website are computing elements that are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more computers configured with a program to perform operations, a non-transitory computer-readable medium storing a computer program comprising instructions to cause one or more computers to perform operations, a screen, and a website are just generic computing elements.  The specification does not provide any indication that these computing elements are anything other than a generic, off-the-shelf computer component. Therefore, the independent claims are not patent eligible.
Dependent claims 3-10 and 13-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of independent claims 1, 11, and 21 without significantly more.  
Dependent claims 3-7, 10-15, and 17-23 appear to merely limit various options to the transaction data, internet browsing history, marketing message, and the analysis results and do not add significantly more than the idea. 
 Claim 3 recites, “providing information at a time of the event on a player among the players when the visitor of the website of the event reproduced selects the player.”  This is just providing information which is part of the abstract idea of the independent claims. The website is just a generic website as explained above.
Claim 4 recites, “selecting other players among the players in addition to the selected player as a main player so as to compare respective records of the selected players in the event.”  This is just selecting information which is part of the abstract idea of the independent claims.
Claim 5 recites, “wherein providing the visitor of the website with an advertisement comprises providing an advertisement of a company that sponsors the selected player.”  This is just providing an advertisement which is part of the abstract idea of the independent claims. The website is just a generic website as explained above.
Claim 6 recites, “wherein reproducing and displaying the event comprises showing an avatar registered by each of the players to another player who is registered as a friend by a corresponding player among the players.”  This is just showing information which is part of the abstract idea of the independent claims.
Claim 7 recites, “wherein reproducing and displaying the event comprises displaying a second avatar in such a manner that the second avatar is superimposed on the display of the avatar in the event currently displayed, and wherein the second avatar is prepared based on information collected on a corresponding player in another event.”   This is just displaying information superimposed over other information which is part of the abstract idea of the independent claims.
Claim 8 recite, “comparing a record of the selected player to a record of the player corresponding to the second avatar in the other event.”  This is just comparing information which is directed to mental processes and is not significantly more.
Claim 9 recites, “wherein reproducing and displaying the event comprises displaying a number of the avatars in the virtual reality or real space being limited using filtering conditions set in advance.”  This is just displaying information which is part of the abstract idea of the independent claims.
Claim 10 recites, “wherein providing the visitor of the website with an advertisement comprises showing the advertisement in the virtual reality or real space.”  This is just showing information which is part of the abstract idea of the independent claims. The website is just a generic website as explained above.
Claim 13 recites, “wherein the advertising device is configured with the program to perform operations further comprising: displaying information at a time of the event on the selected player.” This is just displaying information which is part of the abstract idea of the independent claims. The additional elements of a website and the one or more computers are generic as explained above.
Claim 14 recites, “wherein the advertising device is configured with the program to perform operations further comprising: displaying. when one or more other players among the players in addition to the selected player as a main player are selected. one or more records on the one or more other players in the event in addition to a record of the main player in the event to compare the record of the main player with the one or more records on the one or more other players in the event.”  This is just displaying information which is part of the abstract idea of the independent claims. The additional elements of the one or more computers are generic as explained above.
Claim 15 recites, “wherein the advertisement comprises an advertisement of a company that sponsors the selected player.”  This is just further limiting the advertisement of the independent claims and is part of the abstract idea of the independent claims.
Claim 16 recites, “wherein when another player among the players in the event has been registered as a friend of the selected player, another avatar corresponding to the another player in addition to the avatar corresponding to the selected player are displayed on the screen.”  This is just displaying information and is part of the abstract idea of the independent claims. As explained above, the screen is just generic.
Claim 17 recites, “wherein the avatar corresponding to the selected player in the event and a second avatar for the selected player are displayed on the screen wherein the second avatar generated based on information collected on the selected player in another event.”   This is just displaying information and is part of the abstract idea of the independent claims. As explained above, the screen is just generic.
Claim 18 recites, “wherein a record of the selected player and a record of the selected player corresponding to the second avatar in the another event are displayed on the screen.”  This is just further limiting the information on the selected player and is part of the abstract idea of the independent claims. As explained above, the screen is just generic.
Claim 19, recites, “wherein a number of the avatars displayed in the website is limited using filtering conditions set in advance.”  This is just limiting information which is part of the abstract idea of the independent claims. The website is just a generic website as explained above.
Claim 20 recites, “wherein the advertisement is displayed in the virtual reality or real space.”  This is just further limiting the advertisement and is part of the abstract idea of the independent claims
As such, when claims 1, 3-11, and 13-21 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, 14, 16. and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Nims (P. G. Pub. No. 2015/0046847).

Regarding claim 11, Tawiah teaches
an advertising device configured with a program to perform operations comprising ([0035]):
reproducing and displaying an event on a website based on position information over time collected during the event on each of players who participates in the event, by combining information including the position information on each of the players with a virtual reality or real space using an avatar corresponding to each of the players whose position information is collected ([0062] "FIGS. 5 and 6 illustrate that during the event, game, or competition, the data recording system 202 may record the position of each athlete and the ball or puck. The movement of each may be calculated as the rate of change of the position of each as determined by the data recording system 202. Once the data recording system 202 captures and computes the position and movement of each athlete and the ball or puck, the resulting position and movement data may be stored for later analysis or streamed in real time to end users. For each embodiment, the position and movement data may be analyzed to thereafter or in real-time reproduce the event, game, or competition. For example, the bandwidth required to stream position and movement data for reconstruction into a virtual event, game, or competition, for example by a computer user who is watching the event, game, or competition in real-time over the Internet, may be substantially less than the bandwidth required to stream the live video feed itself." other athletes and events. [0067] "When the display engine 204 reconstructs the event, competition, or game from data recorded and/or streamed in substantially real time from the data recording system 202, it may reproduce the athletes as avatars. An avatar may be a virtual representation of appearance of the athlete themselves or may be any other suitable avatar. For example, a viewer may be entertained by replacing the avatar of a star soccer or football player with an avatar that resembles or reflects his or herself." Fig. 10 shows that the displaying is on the MVP website.);
reproducing the event by displaying a screen on which an avatar corresponding to the selected player appears in center with an advertisement set for the avatar corresponding to the selected player or by displaying a screen from a viewpoint of the avatar corresponding to the selected player with the advertisement set for the avatar corresponding to the selected player ([0068] "During the viewing or replay of an event, competition, or game, a viewer may select an individual athlete or team to review their athletic performance metrics as introduced above. For example, as illustrated by FIG. 10, upon selection of an individual ( e.g., by mouseover or the like), the display engine 204 may display the name of the athlete, their number or other identifier, and one or more summary statistics pertaining to the athletic performance of the athlete. Further, as illustrated by FIG. 11, the viewer may choose to view more detailed athletic performance statistics and/or details related to the athlete's team and position. For example, the athletic performance metrics may represent current or real time athletic performance ( e.g., current speed) or may reflect accumulated or average athletic performance ( e.g., total distance run, average speed, and the like)." (Fig. 100 shows "Fat Tony" that the avatar corresponding to the selected player appears in the center.); 
and when the selected player is changed to a newly selected player among the players in the website by entering the information on the newly selected player or by selecting an avatar corresponding to the newly selected player on the screen, reproducing the event by displaying a screen on which the avatar corresponding to the newly selected player appears in center with an advertisement set for the avatar corresponding to the newly selected player or by displaying a screen from a viewpoint of the avatar corresponding to the newly selected player with the advertisement set for the avatar corresponding to the newly selected player ([0068] "During the viewing or replay of an event, competition, or game, a viewer may select an individual athlete or team to review their athletic performance metrics as introduced above. For example, as illustrated by FIG. 10, upon selection of an individual ( e.g., by mouseover or the like), the display engine 204 may display the name of the athlete, their number or other identifier, and one or more summary statistics pertaining to the athletic performance of the athlete. Further, as illustrated by FIG. 11, the viewer may choose to view more detailed athletic performance statistics and/or details related to the athlete's team and position. For example, the athletic performance metrics may represent current or real time athletic performance ( e.g., current speed) or may reflect accumulated or average athletic performance ( e.g., total distance run, average speed, and the like)." (Fig. 100 shows "Fat Tony" that the avatar corresponding to the selected player appears in the center. Tawiah does not explicitly explain that a visitor can change the selected player to a new selected player, however, if the visitor can choose one player, then the visitor can choose another player.).
Tawiah does not explicitly teach
determining whether a visitor of the website participated in the event as one of the players in the event; when it is determined that the visitor of the website participated in the event, selecting the visitor of the website as a selected player.
However, Nims teaches
determining whether a visitor of the website participated in the event as one of the players in the event ([0055] "In one or more configurations, avatar creation interface 300 may be included as part of a user's personal athletic performance website or application interface that includes a variety of other options such as viewing challenges, accessing community information, viewing athletic performance information and the like." Since it is "user's personal athletic performance website", the user is determined to be a participant of the event. See also [0058], and [0078].); 
when it is determined that the visitor of the website participated in the event, selecting the visitor of the website as a selected player (Fig. 8, [0064] "As illustrated, the middle avatar 801b represents the user who is executing and viewing the avatar application. The avatar 801c to the right represents the user immediately ahead in the competition or race while the avatar 801a to the left represents the user immediately behind in the competition or race." See also [0089] and [0062].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify which player is selected of Tawiah by adding determining whether a visitor of the website participated in the event as one of the players in the event; when it is determined that the visitor of the website participated in the event, selecting the visitor of the website as a selected player, as taught by Nims, in order for the visitor to know his/her progress compared to other users in the competition as well as having a visual representation of at least their closest competitors based on the relative position of the avatars within the screen, frame, or window (Nims, [0063]).

Regarding claim 13, Tawiah teaches
the advertising device according to claim 11, wherein the advertising device is configured with the program to perform operations further comprising: displaying, when a player among the players is selected in the website, information at a time of the event on the selected player ([0062] "FIGS. 5 and 6 illustrate that during the event, gan1e, or competition, the data recording system 202 may record the position of each athlete and the ball or puck. The movement of each may be calculated as the rate of change of the position of each as determined by the data recording system 202. Once the data recording system 202 captures and computes the position and movement of each athlete and the ball or puck, the resulting position and movement data may be stored for later analysis or strean1ed in real time to end users. For each embodiment, the position and movement data may be analyzed to thereafter or in real-time reproduce the event, game, or competition. For example, the bandwidth required to stream position and movement data for reconstruction into a virtual event, game, or competition, for example by a computer user who is watching the event, game, or competition in real-time over the Internet, may be substantially less than the bandwidth required to stream the live video feed itself." other athletes and events. [0067] "When the display engine 204 reconstructs the event, competition, or game from data recorded and/or streamed in substantially real time from the data recording system 202, it may reproduce the athletes as avatars. An avatar may be a virtual representation of appearance of the athlete themselves or may be any other suitable avatar. For example, a viewer may be entertained by replacing the avatar of a star soccer or football player with an avatar that resembles or reflects his or herself." Fig. 10 shows that the displaying is on the MVP website.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Tawiah because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art and also because of [0091] of Tawiah.

Regarding claim 14, Tawiah teaches
the advertising device according to claim 11 , wherein the advertising device is configured with the program to perform operations further comprising: displaying. when one or more other players among the players in addition to the selected player as a main player are selected. one or more records on the one or more other players in the event in addition to a record of the main player in the event to compare the record of the main player with the one or more records on the one or more other players in the event ([0069] "FIG. 13 illustrates additional details for the event, competition, or game. For example, the display engine 204 may display a comparison between two teams and/or one or more individual athletes. More specifically, the display engine 204 may display a cumulative heat map for each team. Additionally, the display engine 204 may display statistics related to each team. For example, for an American soccer/European football game between two teams, the display engine 204 may display goals, shots on target, shots of target, blocked shots, comers won, total fouls conceded, offsides, yellow cards and red cards. The display engine 204 may display alternate and/or additional details depending on the nature of the event, competition, or game." [0070] FIG. 13 illustrates that the display engine 204 may further indicate details related to the best player on each team. In doing so, the display engine 204 may display the avatar for each player, and details associated with each player. For example, if the players are American soccer/European football players, the display engine 204 may display each player's name, age, country of origin (and/or team origin), number of goals scored, number of gan1es won, number of games lost, and/or position played. Display engine 204 may display alternate and/or additional information depending on the nature of the event, competition, or game." See also [0071].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Tawiah because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art and also because of [0091] of Tawiah.

Regarding claim 16, Tawiah do not teach
the advertising system according to claim 11 , wherein when another player among the players in the event has been registered as a friend of the selected player, another avatar corresponding to the another player in addition to the avatar corresponding to the selected player are displayed on the screen.
However, Nims teaches 
the advertising system according to claim 11 , wherein when another player among the players in the event has been registered as a friend of the selected player ([0087] "FIG. 19 illustrates a personal social networking site page that includes an athletic performance avatar. Page 1900 may include a variety of information including a picture 1901 or other image associated witl1 the user, a listing of friends 1903, personal information 1905, an information feed 1907 and avatar section 1909."), another avatar corresponding to the another player in addition to the avatar corresponding to the selected player are displayed on the screen ([0089] "In an alternate embodiment, as illustrated in FIG. 20, an avatar section 2001 may include multiple avatars 2003 that correspond to the user and his or her friends. The relative positions between the avatars 2003 may signify a relative level of athletic achievement or athletic performance. Avatar section 2001 may display multiple avatars 2003 if, for example, the user is currently involved in a challenge or some other competition. Alternatively, avatar section 2001 may display multiple avatars 2003 based on user preference. The user may also choose which avatars (i.e., which friends) to display in avatar section 2001.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein when another player among the players in the event has been registered as a friend of the selected player, another avatar corresponding to the another player in addition to the avatar corresponding to the selected player are displayed on the screen, as taught by Nims, in order to for the user to see his/her closest competitors (Nims, [0062]).

Regarding claim 19¸Tawiah does not explicitly teach 
the advertising device according to claim 11, wherein a number of the avatars displayed in the website is limited using filtering conditions set in advance.
However, Nims teaches
the advertising device according to claim 11, wherein a number of the avatars displayed in the website is limited using filtering conditions set in advance ([0062] "Accordingly, that user may have a visual representation of their closest competitors. In an embodiment, the domain of a user's screen, frame, or window (i.e., width of the screen, frame, or window in miles for this example) may adjust to display only a predetermined number of avatars.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of avatars displayed of Tawiah by adding wherein a number of the avatars displayed in the website is limited using filtering conditions set in advance, as taught by Nims, in order to for the user to see his/her closest competitors (Nims, [0062]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Nims (P. G. Pub. No. 2015/0046847), in further view of Lavanchy (U.S. Patent No. 6,758,754).

Regarding claim 15, Tawiah and Nims do not teach
the advertising device according to claim 11 , wherein the advertisement comprises an advertisement of a company that sponsors the selected player.
However, Lavanchy teaches
the advertising device according to claim 11 , wherein the advertisement comprises an advertisement of a company that sponsors the selected player (Column 8 lines 1-18, trading card of a specific player selected and displayed on a user interface [website] that has "sponsor logo for advertising purposes" [providing an ad of a company that sponsors the selected player]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Tawiah and Nims, since Nims already displays advertisements, by adding wherein the advertisement comprises an advertisement of a company that sponsors the selected player, as taught by Lavanchy, for providing branding opportunities for partners and clients who sponsor player competition (Lavanchy,, Column 2 lines 19-20).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Nims (P. G. Pub. No. 2015/0046847), in further view of Sheehan (P. G. Pub. No. 2013/0178960).

Regarding claim 17¸Tawiah does not teach
the advertising system according to claim 11 , wherein the avatar corresponding to the selected player in the event and a second avatar for the selected player are displayed on the screen wherein the second avatar generated based on information collected on the selected player in another event.
However, Sheehan teaches
the advertising system according to claim 11 , wherein the avatar corresponding to the selected player in the event and a second avatar for the selected player are displayed on the screen wherein the second avatar generated based on information collected on the selected player in another event ([0029] "executable instructions for displaying a previous recording of tracked motion as a visual overlay onto currently tracked motion in real time; executable instructions for aligning and synchronizing previous recordings and a currently tracked motion" See also [0041] and [0042].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein the avatar corresponding to the selected player in the event and a second avatar for the selected player are displayed on the screen wherein the second avatar generated based on information collected on the selected player in another event, as taught by Sheehan, in order to measure the deviations between the two avatars (Sheehan, [0042]).

Regarding claim 18¸Tawiah does not teach 
the advertising system according to claim 17, wherein a record of the selected player and a record of the selected player corresponding to the second avatar in the another event are displayed on the screen.
However, Sheehan teaches
the advertising system according to claim 17, wherein a record of the selected player and a record of the selected player corresponding to the second avatar in the another event are displayed on the screen ([0042] "At block 740, the method 700 further includes overlaying the previously-recorded model avatar on the real-time avatar ( or vice versa). The overlay can be done in real time or at a later time. At block 750, deviations between the two avatars can be measured constantly or at intervals. At block 760, a display or computer system can provide a warning of deviations that exceed allowable thresholds. At block 770, in some embodiments the method 700 includes recording the patient's exercise motions, real-time avatar recordings, and/ or deviations to a computer memory device for later review by  a trainer, physician, or physical therapist.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein a record of the selected player and a record of the selected player corresponding to the second avatar in the another event are displayed on the screen, as taught by Sheehan, in order to measure the deviations between the two avatars (Sheehan, [0042]).

Claims 1, 3, 4, 6. 9, 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Nims (P. G. Pub. No. 2015/0046847), in further view of Kusumoto ( P. G. Pub. No. 2005/0216346).

Regarding claim 1¸Tawiah teaches
an advertising method comprising: collecting, during an event, position information over time on each of players who participates in the event ([0057] "Referring to FIGS. 3-6, the arena, pitch, or field 210 may have a plurality of cameras set up that will capture and record the game action in real -time. In doing so, the cameras of the data recording system 202 generally will track each individual player or athlete's position and movement (e.g., direction, speed, acceleration and/or any other measurement of the athlete's athletic performance).");
reproducing and displaying the event based on the position information on a website by combining information including the position information on each of the players with a virtual reality or real space using an avatar corresponding to each of the players whose position information is collected ([0062] "FIGS. 5 and 6 illustrate that during the event, gan1e, or competition, the data recording system 202 may record the position of each athlete and the ball or puck. The movement of each may be calculated as the rate of change of the position of each as determined by the data recording system 202. Once the data recording system 202 captures and computes the position and movement of each athlete and the ball or puck, the resulting position and movement data may be stored for later analysis or strean1ed in real time to end users. For each embodiment, the position and movement data may be analyzed to thereafter or in real-time reproduce the event, game, or competition. For example, the bandwidth required to stream position and movement data for reconstruction into a virtual event, game, or competition, for example by a computer user who is watching the event, game, or competition in real-time over the Internet, may be substantially less than the bandwidth required to stream the live video feed itself." other athletes and events. [0067] "When the display engine 204 reconstructs the event, competition, or game from data recorded and/or streamed in substantially real time from the data recording system 202, it may reproduce the athletes as avatars. An avatar may be a virtual representation of appearance of the athlete themselves or may be any other suitable avatar. For example, a viewer may be entertained by replacing the avatar of a star soccer or football player with an avatar that resembles or reflects his or herself." Fig. 10 shows that the displaying is on the MVP website.); 
while the selected player is changed to a newly selected player among the players by entering the information on the newly selected player or by selecting an avatar corresponding to the newly selected player on the screen, reproducing the event by displaying a screen on which the avatar corresponding to the newly selected player appears in center or by displaying a screen from a viewpoint of the avatar corresponding to the newly selected player ([0068] "During the viewing or replay of an event, competition, or game, a viewer may select an individual athlete or team to review their athletic performance metrics as introduced above. For example, as illustrated by FIG. 10, upon selection of an individual ( e.g., by mouseover or the like), the display engine 204 may display the name of the athlete, their number or other identifier, and one or more summary statistics pertaining to the athletic performance of the athlete. Further, as illustrated by FIG. 11, the viewer may choose to view more detailed athletic performance statistics and/or details related to the athlete's team and position. For example, the athletic performance metrics may represent current or real time athletic performance ( e.g., current speed) or may reflect accumulated or average athletic performance ( e.g., total distance run, average speed, and the like)." (Fig. 100 shows "Fat Tony" that the avatar corresponding to the selected player appears in the center. Tawiah does not explicitly explain that a visitor can change the selected player to a new selected player, however, if the visitor can choose one player, then the visitors can choose another player.).
Tawiah does not explicitly teach 
providing a visitor of the website with an advertisement set in advance; determining whether the visitor of the website participated in the event as one of
the players in the event;
wherein reproducing and displaying the event further comprises, when it is determined that the visitor of the website participated in the event, selecting the visitor of the website among the players as a selected player and reproducing the event by displaying a screen on which an avatar corresponding to the selected player appears in center or by displaying a screen from a viewpoint of the avatar corresponding to the selected player;
providing the visitor of the website with an advertisement comprises
setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed, and
when the visitor changes the display of the event by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar corresponding to the newly selected player, to the visitor, on the respective changed screens.
However, Nims teaches
providing a visitor of the website with an advertisement set in advance ([0081] "FIGS. 16A-D illustrate different versions of an avatar widget that may be placed on a social networking site/page. FIG. 16A illustrates a default avatar widget view that may be presented to a viewer upon first loading a user's social networking page. The default view may allow a user to control whether or not to execute the avatar widget code. By selecting, e.g., the play option 1601, the avatar widget code may be executed and an avatar widget specific to the social networking page's owner may be generated. For example, FIG. 16B illustrates an avatar widget 1603 that includes a message 1605 from one or more other sites or event sponsors. The special message may include an advertisement, an invitation to join an event, a community service announcement and the like."); and
determining whether the visitor of the website participated in the event as one of
the players in the event ([0055] "In one or more configurations, avatar creation interface 300 may be included as part of a user's personal athletic performance website or application interface that includes a variety of other options such as viewing challenges, accessing community information, viewing athletic performance information and the like." Since it is "user's personal athletic performance website", the user is determined to be a participant of the event. See also [0058], and [0078].),. 
wherein reproducing and displaying the event further comprises, when it is determined that the visitor of the website participated in the event, selecting the visitor of the website among the players as a selected player and reproducing the event by displaying a screen on which an avatar corresponding to the selected player appears in center or by displaying a screen from a viewpoint of the avatar corresponding to the selected player (Fig. 8, [0064] "As illustrated, the middle avatar 801b represents the user who is executing and viewing the avatar application. The avatar 801c to the right represents the user immediately ahead in the competition or race while the avatar 801a to the left represents the user immediately behind in the competition or race." See also [0089] and [0062].), 
providing the visitor of the website with an advertisement ([0081] "FIG. 16B illustrates an avatar widget 1603 that includes a message 1605 from one or more other sites or event sponsors. The special message may include an advertisement, an invitation to join an event, a community service announcement and the like.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding providing a visitor of the website with an advertisement set in advance; determining whether the visitor of the website participated in the event as one of the players in the event; wherein reproducing and displaying the event further comprises, when it is determined that the visitor of the website participated in the event, selecting the visitor of the website among the players as a selected player and reproducing the event by displaying a screen on which an avatar corresponding to the selected player appears in center or by displaying a screen from a viewpoint of the avatar corresponding to the selected player; providing the visitor of the website with an advertisement, as taught by Nims, in order for the visitor to know his/her progress compared to other users in the competition as well as having a visual representation of at least their closest competitors based on the relative position of the avatars within the screen, frame, or window (Nims, [0063]).
Tawiah and Nims do not explicitly teach
setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed, and
when the visitor changes the display of the event by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar corresponding to the newly selected player, to the visitor, on the respective changed screens.
However, Kusumoto teaches
setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed ([0066] "If the advertisement(s) are purely graphical in nature, they are presented on the 2D avatar image or 3D avatar form using means known to those of ordinary skill in the art. If they contain audio or animation or other multimedia elements, these elements are played as part of the avatars' behavior at times designated by the user or determined by the system. FIG. 5 shows a screen from an embodiment of the invention in which branding 501 is displayed on avatar 510, which is engaged in animated activity within the virtual world (hosting a party)." See also [0067].), and
when the visitor changes the display of the event by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar corresponding to the newly selected player, to the visitor, on the respective changed screens ([0020] "As such, according to embodiments of the invention, the interactive nature of embodiments of the invention provides a system that is changeable by a user and responsive to changes by the user, advertisers, or in the virtual world." [0086] "At selected times or places, the relevant advertisements are dynamically included in the presentation on the display(s) 132, 134, 136. Other users who are nearby in the real world are thus exposed to this advertisement. The user also sees ads placed by other users on or in connection with their displays. Server(s) 102, 104 cause the exposure of advertisements in this manner to be logged in databases 150, 154." See also [0085].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Tawiah and Nims by adding setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed, and
when the visitor changes the display of the event by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar corresponding to the newly selected player, to the visitor, on the respective changed screens, as taught by Nims, in order  to provide a system that is changeable by a user and responsive to changes by the user (Kusumoto, [0020]).

Regarding claim 21¸Tawiah teaches
a non-transitory computer-readable medium storing a computer program comprising instructions to cause an advertising device to perform operations comprising ([0035] and [0091]):
reproducing and displaying an event on a website based on position information over time collected during the event on each players who participates in the event by combining information including the position information on each of the players with a virtual reality or real space using an avatar corresponding to each of the players whose position information is collected ([0062] "FIGS. 5 and 6 illustrate that during the event, gan1e, or competition, the data recording system 202 may record the position of each athlete and the ball or puck. The movement of each may be calculated as the rate of change of the position of each as determined by the data recording system 202. Once the data recording system 202 captures and computes the position and movement of each athlete and the ball or puck, the resulting position and movement data may be stored for later analysis or strean1ed in real time to end users. For each embodiment, the position and movement data may be analyzed to thereafter or in real-time reproduce the event, game, or competition. For example, the bandwidth required to stream position and movement data for reconstruction into a virtual event, game, or competition, for example by a computer user who is watching the event, game, or competition in real-time over the Internet, may be substantially less than the bandwidth required to stream the live video feed itself." other athletes and events. [0067] "When the display engine 204 reconstructs the event, competition, or game from data recorded and/or streamed in substantially real time from the data recording system 202, it may reproduce the athletes as avatars. An avatar may be a virtual representation of appearance of the athlete themselves or may be any other suitable avatar. For example, a viewer may be entertained by replacing the avatar of a star soccer or football player with an avatar that resembles or reflects his or herself." Fig. 10 shows that the displaying is on the MVP website. See also [0057].); 
while the selected player is changed to a newly selected player among the players by entering the information on the newly selected player or by selecting an avatar corresponding to the newly selected player on the screen, reproducing the event by displaying a screen on which the avatar corresponding to the newly selected player appears in center or by displaying a screen from a viewpoint of the avatar corresponding to the newly selected player ([0068] "During the viewing or replay of an event, competition, or game, a viewer may select an individual athlete or team to review their athletic performance metrics as introduced above. For example, as illustrated by FIG. 10, upon selection of an individual ( e.g., by mouseover or the like), the display engine 204 may display the name of the athlete, their number or other identifier, and one or more summary statistics pertaining to the athletic performance of the athlete. Further, as illustrated by FIG. 11, the viewer may choose to view more detailed athletic performance statistics and/or details related to the athlete's team and position. For example, the athletic performance metrics may represent current or real time athletic performance ( e.g., current speed) or may reflect accumulated or average athletic performance ( e.g., total distance run, average speed, and the like)." (Fig. 100 shows "Fat Tony" that the avatar corresponding to the selected player appears in the center. Tawiah does not explicitly explain that a visitor can change the selected player to a new selected player, however, if the visitor can choose one player, then the visitor can choose another player.).
Tawiah does not explicitly teach
providing a visitor of the website with an advertisement set in advance; and
determining whether the visitor of the website participated in the event as one of
the players in the event. wherein
reproducing and displaying the event further comprises, when it is determined that the visitor of the website participated in the event, selecting the visitor of the website among the players as a selected player and reproducing the event by displaying a screen on which an avatar corresponding to the selected player appears in center or by displaying a screen from a viewpoint of the avatar corresponding to the selected player, 
providing the visitor of the website with an advertisement comprises
setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed, and
when the visitor changes the display of the event by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar corresponding to the newly selected player, to the visitor, on the respective changed screens.
However, Nims teaches
providing a visitor of the website with an advertisement set in advance ([0081] "FIGS. 16A-D illustrate different versions of an avatar widget that may be placed on a social networking site/page. FIG. 16A illustrates a default avatar widget view that may be presented to a viewer upon first loading a user's social networking page. The default view may allow a user to control whether or not to execute the avatar widget code. By selecting, e.g., the play option 1601, the avatar widget code may be executed and an avatar widget specific to the social networking page's owner may be generated. For example, FIG. 16B illustrates an avatar widget 1603 that includes a message 1605 from one or more other sites or event sponsors. The special message may include an advertisement, an invitation to join an event, a community service announcement and the like."); and
determining whether the visitor of the website participated in the event as one of
the players in the event ([0055] "In one or more configurations, avatar creation interface 300 may be included as part of a user's personal athletic performance website or application interface that includes a variety of other options such as viewing challenges, accessing community information, viewing athletic performance information and the like." Since it is "user's personal athletic performance website", the user is determined to be a participant of the event. See also [0058], and [0078].), wherein reproducing and displaying the event further comprises, when it is determined that the visitor of the website participated in the event, selecting the visitor of the website among the players as a selected player and reproducing the event by displaying a screen on which an avatar corresponding to the selected player appears in center or by displaying a screen from a viewpoint of the avatar corresponding to the selected player (Fig. 8, [0064] "As illustrated, the middle avatar 801b represents the user who is executing and viewing the avatar application. The avatar 801c to the right represents the user immediately ahead in the competition or race while the avatar 801a to the left represents the user immediately behind in the competition or race." See also [0089] and [0062].), 
providing the visitor of the website with an advertisement comprises ([0081] "FIG. 16B illustrates an avatar widget 1603 that includes a message 1605 from one or more other sites or event sponsors. The special message may include an advertisement, an invitation to join an event, a community service announcement and the like.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding providing a visitor of the website with an advertisement set in advance; determining whether the visitor of the website participated in the event as one of the players in the event; wherein reproducing and displaying the event further comprises, when it is determined that the visitor of the website participated in the event, selecting the visitor of the website among the players as a selected player and reproducing the event by displaying a screen on which an avatar corresponding to the selected player appears in center or by displaying a screen from a viewpoint of the avatar corresponding to the selected player; providing the visitor of the website with an advertisement, as taught by Nims, in order for the visitor to know his/her progress compared to other users in the competition as well as having a visual representation of at least their closest competitors based on the relative position of the avatars within the screen, frame, or window (Nims, [0063]).
Tawiah and Nims do not explicitly teach
setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed, and
when the visitor changes the display of the event by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar corresponding to the newly selected player, to the visitor, on the respective changed screens.
However Kusumoto teaches
setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed ([0066] "If the advertisement(s) are purely graphical in nature, they are presented on the 2D avatar image or 3D avatar form using means known to those of ordinary skill in the art. If they contain audio or animation or other multimedia elements, these elements are played as part of the avatars' behavior at times designated by the user or determined by the system. FIG. 5 shows a screen from an embodiment of the invention in which branding 501 is displayed on avatar 510, which is engaged in animated activity within the virtual world (hosting a party)." See also [0067].), and
when the visitor changes the display of the event by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar corresponding to the newly selected player, to the visitor, on the respective changed screens ([0020] "As such, according to embodiments of the invention, the interactive nature of embodiments of the invention provides a system that is changeable by a user and responsive to changes by the user, advertisers, or in the virtual world." [0086] "At selected times or places, the relevant advertisements are dynamically included in the presentation on the display(s) 132, 134, 136. Other users who are nearby in the real world are thus exposed to this advertisement. The user also sees ads placed by other users on or in connection with their displays. Server(s) 102, 104 cause the exposure of advertisements in this manner to be logged in databases 150, 154." See also [0085].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Tawiah and Nims by adding setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed, and
when the visitor changes the display of the event by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar corresponding to the newly selected player, to the visitor, on the respective changed screens, as taught by Nims, in order  to provide a system that is changeable by a user and responsive to changes by the user (Kusumoto, [0020]).

Regarding claim 3¸Tawiah teaches
the advertising method according to claim 1 further comprising providing information at a time of the event on a player among the players when the visitor of the website of the event reproduced selects the player ([0068] "During the viewing or replay of an event, competition, or game, a viewer may select an individual athlete or team to review their athletic performance metrics as introduced above. For example, as illustrated by FIG. 10, upon selection of an individual ( e.g., by mouseover or the like), the display engine 204 may display the name of the athlete, their number or other identifier, and one or more summary statistics pertaining to the athletic performance of the athlete.").

Regarding claim 4¸Tawiah teaches
the advertising method according to claim 1, further comprising selecting other players among the players in addition to the selected player as a main player so as to compare respective records of the selected players in the event ([0069] "FIG. 13 illustrates additional details for the event, competition, or game. For example, the display engine 204 may display a comparison between two teams and/or one or more individual athletes. More specifically, the display engine 204 may display a cumulative heat map for each team. Additionally, the display engine 204 may display statistics related to each team. For example, for an American soccer/European football game between two teams, the display engine 204 may display goals, shots on target, shots of target, blocked shots, comers won, total fouls conceded, offsides, yellow cards and red cards. The display engine 204 may display alternate and/or additional details depending on the nature of the event, competition, or game." [0070] FIG. 13 illustrates that the display engine 204 may further indicate details related to the best player on each team. In doing so, the display engine 204 may display the avatar for each player, and details associated with each player. For example, if the players are American soccer/European football players, the display engine 204 may display each player's name, age, country of origin (and/or team origin), number of goals scored, number of gan1es won, number of games lost, and/or position played. Display engine 204 may display alternate and/or additional information depending on the nature of the event, competition, or game." See also [0071].).

Regarding claim 6, Tawiah does not teach
the advertising method according to claim 1, wherein reproducing and displaying the event comprises showing an avatar registered by each of the players to another player who is registered as a friend by a corresponding player among the players.
However, Nims teaches
the advertising method according to claim 1, wherein reproducing and displaying the event comprises showing an avatar registered by each of the players to another player who is registered as a friend by a corresponding player among the players ([0089] "In an alternate embodiment, as illustrated in FIG. 20, an avatar section 2001 may include multiple avatars 2003 that correspond to the user and his or her friends. The relative positions between the avatars 2003 may signify a relative level of athletic achievement or athletic performance. Avatar section 2001 may display multiple avatars 2003 if, for example, the user is currently involved in a challenge or some other competition. Alternatively, avatar section 2001 may display multiple avatars 2003 based on user preference. The user may also choose which avatars (i.e., which friends) to display in avatar section 2001." See also [0087] and [0091].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein reproducing and displaying the event comprises showing an avatar registered by each of the players to another player who is registered as a friend by a corresponding player among the players, as taught by Nims, in order to for the user to see his/her closest competitors (Nims, [0062]).

Regarding claim 9¸Tawiah do not teach 
the advertising method according to any one of claim 1, wherein reproducing and displaying the event comprises displaying a number of the avatars in the virtual reality or real space being limited using filtering conditions set in advance.
However, Nims teaches
the advertising method according to any one of claim 1, wherein reproducing and displaying the event comprises displaying a number of the avatars in the virtual reality or real space being limited using filtering conditions set in advance ([0062] "Accordingly, that user may have a visual representation of their closest competitors. In an embodiment, the domain of a user's screen, frame, or window (i.e., width of the screen, frame, or window in miles for this example) may adjust to display only a predetermined number of avatars.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Tawiah by adding wherein reproducing and displaying the event comprises displaying a number of the avatars in the virtual reality or real space is limited using filtering conditions set in advance, as taught by Nims, in order to for the user to see his/her closest competitors (Nims, [0062]).

Regarding claim 10¸Tawiah does not teach
the advertising method according to claim 1, wherein providing the visitor of the website with an advertisement comprises showing the advertisement in the virtual reality or real space.
However, Nims teaches
the advertising method according to claim 1, wherein providing the visitor of the website with an advertisement comprises showing the advertisement in the virtual reality or real space (Fig. 16B, [0081] "FIG. 16B illustrates an avatar widget 1603 that includes a message 1605 from one or more other sites or event sponsors. The special message may include an advertisement, an  invitation to join an event, a community service announcement and the like.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein providing the visitor of the website with an advertisement comprises showing the advertisement in the virtual reality or real space, as taught by Nims, in order to provide a special message to the user of the avatar (Nims, [0081]).

Regarding claim 20¸Tawiah does not teach
the advertising device according to claim 11 , wherein the advertisement is displayed in the virtual reality or real space.
However, Nims teaches
the advertising device according to claim 11 , wherein the advertisement is displayed in the virtual reality or real space ([0081] "FIGS. 16A-D illustrate different versions of an avatar widget that may be placed on a social networking site/page. FIG. 16A illustrates a default avatar widget view that may be presented to a viewer upon first loading a user's social networking page. The default view may allow a user to control whether or not to execute the avatar widget code. By selecting, e.g., the play option 1601, the avatar widget code may be executed and an avatar widget specific to the social networking page's owner may be generated. For example, FIG. 16B illustrates an avatar widget 1603 that includes a message 1605 from one or more other sites or event sponsors. The special message may include an advertisement, an invitation to join an event, a community service announcement and the like.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein the advertisement is displayed in the virtual reality or real space, as taught by Nims, in order in order to provide a special message to the user of the avatar (Nims, [0081]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Nims (P. G. Pub. No. 2015/0046847), in view of Kusumoto ( P. G. Pub. No. 2005/0216346), in further  view of Lavanchy (U.S. Patent No. 6,758,754).

Regarding claim 5, Nims provides an advertisement of a sponsor and Kusumoto display advertisements. Tawiah, Nims, and Kusumoto do not teach
the advertising method according to claim 1, wherein providing the visitor of the website with an advertisement comprises providing an advertisement of a company that sponsors the selected player.
However, Lavanchy teaches
the advertising method according to claim 1, wherein providing the visitor of the website with an advertisement comprises providing an advertisement of a company that sponsors the selected player (Column 8 lines 1-18, trading card of a specific player selected and displayed on a user interface [website] that has "sponsor logo for advertising purposes" [providing an ad of a company that sponsors the selected player]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Tawiah, Nims, and Kusumoto by adding wherein providing the visitor of the website with an advertisement comprises providing an advertisement of a company that sponsors the selected player, as taught by Lavanchy, for providing branding opportunities for partners
and clients who sponsor player competition (Lavanchy,, Column 2 lines 19-20).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Nims (P. G. Pub. No. 2015/0046847), in view of Kusumoto ( P. G. Pub. No. 2005/0216346), in further  view of Sheehan (P. G. Pub. No. 2013/0178960).

Regarding claim 7¸Tawiah, Nims, and Kusumoto do not teach
The advertising method according to claim 1, wherein reproducing and displaying the event comprises displaying a second avatar in such a manner that the second avatar is superimposed on the display of the avatar in the event currently displayed, and wherein
the second avatar is prepared based on information collected on a corresponding player in another event.
However, Sheehan teaches
The advertising method according to claim 1, wherein reproducing and displaying the event comprises displaying a second avatar in such a manner that the second avatar is superimposed on the display of the avatar in the event currently displayed, and wherein the second avatar is prepared based on information collected on a corresponding player in another event.
 ([0029] "executable instructions for displaying a previous recording of tracked motion as a visual overlay [superimpose] onto currently tracked motion in real time; executable instructions for aligning and synchronizing previous recordings and a currently tracked motion" See also [0041] and [0042].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Tawiah, Nims, and Kusumoto by adding wherein reproducing and displaying the event comprises displaying a second avatar in such a manner that the second avatar is superimposed on the display of the avatar in the event currently displayed, and wherein the second avatar is prepared based on information collected on a corresponding player in another event, as taught by Sheehan, in order to measure the deviations between the two avatars (Sheehan, [0042]).

Regarding claim 8¸Tawiah, Nims, and Kusumoto do not teach 
the advertising method according to claim 7, further comprising comparing a record of the preferred player to a record of the player corresponding to the second avatar in the other event.
However, Sheehan teaches
the advertising method according to claim 7, further comprising comparing a record of the preferred player to a record of the player corresponding to the second avatar in the other event ([0042] "At block 740, the method 700 further includes overlaying the previously-recorded model avatar on the real-time avatar ( or vice versa). The overlay can be done in real time or at a later time. At block 750, deviations between the two avatars can be measured constantly or at intervals. At block 760, a display or computer system can provide a warning of deviations that exceed allowable thresholds. At block 770, in some embodiments the method 700 includes recording the patient's exercise motions, real-time avatar recordings, and/ or deviations to a computer memory device for later review by  a trainer, physician, or physical therapist.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Tawiah, Nims and Kusumoto by adding further comprising comparing a record of the preferred player to a record of the player corresponding to the second avatar in the other event, as taught by Sheehan, in order to measure the deviations between the two avatars (Sheehan, [0042]).


Response to Argument
All 112(a) rejections have been withdrawn because the claims now recite “an advertising device”.
All 112(b) rejections have been withdrawn due to claim amendments.
With regards to the 103 rejection, Applicant’s arguments have been considered but they are moot since they are about the amended claim language. The Examiner has introduced the prior art reference of Nims to teach the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3622